DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are pending and considered in the present Office action.

Specification
The title of the invention is not descriptive; that is, the title is broad and does not reflect the crux of the invention in claim 1. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests including the heat pressure exchange member and/or the nature thereof as part of the title.   

Claim Objections
Claims 1-17 are objected to because of the following informalities: 
Claim 1, line 5, should be “the at least one secondary battery” to match the recitation of line 2 of the claim. The same can be said for lines 7 and 8 of the claim. 
Claim 2, lines 1-5, examiner suggests “the at least one secondary battery is provided as a plurality of secondary batteries and the at least one heat pressure exchange member is provided as a plurality of heat pressure exchange members, and wherein one of the plurality of heat exchange members is interposed in a space between each of the plurality of secondary batteries”. In view of the above suggestion for claim 2, claim 3, lines 1-2 and 5, should each follow with “the plurality of secondary batteries”, while line 4 is suggested to recite “wherein the plurality of heat pressure exchange members”. 
Claim 5, lines 1-2, should be “the at least one heat pressure exchange member” to match the recitation of line 5 in claim 1; this same suggestion is made for claim 12 (line 3).
Claim 10, line 2, should be “the at least one secondary battery” as recited in line 2 of claim 1.
Claim 11, lines 2-3, should be “the at least one heat pressure exchange member” as recited in line 5 of claim 1. The same can be said for line 3 of claim 12.
Claims 2-17 are also objected to because they depend from an objected claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Kerkamm (US 2014/0004394), hereinafter Kerkamm.
Regarding Claims 1, and 13-14, Kerkamm teaches a vehicle (paras. [0047]-[0049]) comprising a battery pack (1) comprising a battery module (1), comprising: at least one secondary battery (2, see e.g., para. [0016]); a module case (4) having an inner space formed therein to accommodate the at least one secondary battery (2) in the inner space; and at least one heat pressure exchange member (3) disposed to face the secondary battery in the inner space of the module case (4), see e.g., Fig. 1 and paras. [0035], and [0044]. The heat pressure exchange member (3) absorbs and retains heat and releases heat, see e.g., paras. [0035]-[0043]. 
The configured to language (i.e., “at least one heat pressure exchange member … configured to absorb and retain heat when a pressure applied from the secondary battery is equal to or less than a reference value and release the retained heat when the pressure applied from the secondary battery is higher than the reference value”) is considered functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. Further, conditional limitations (i.e., “when”, “if”, etc.) do not set forth a positive limitation to the heat pressure exchange member for examination because “when” and “if” support the notion that the limitation following the condition/process are optional and are not necessarily present because the condition may or may not happened. 

Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Cherng et al. (US 2007 /0292751), hereinafter Cherng.
Regarding Claims 1 and 13, Cherng teaches a battery pack (10) comprising a battery module (10), comprising: at least one secondary battery (20); a module case (11, 12) having an inner space (13) formed therein to accommodate the at least one secondary battery (20) in the inner space (13); and at least one heat pressure exchange member (e.g., 30) disposed to face the at least one secondary battery (20) in the inner space (13) of the module case (11, 12), see e.g., Fig. 7 and paras. [0019]-[0027]). The at least one heat pressure exchange member (30) absorbs and retains heat and releases heat, see e.g., abstract. 
The configured to language (i.e., “at least one heat pressure exchange member … configured to absorb and retain heat when a pressure applied from the secondary battery is equal to or less than a reference value and release the retained heat when the pressure applied from the secondary battery is higher than the reference value”) is considered functional language and imparts intended use to the structural features of the product. Therefore, while the intended use language of the claim has been considered, it is not given patentable weight because it is directed to a process and not directed to the structural features of the product. Further, conditional limitations (i.e., “when”, “if”, etc.) do not set forth a positive limitation to the heat pressure exchange member for examination because “when” and “if” support the notion that the limitation following the condition/process are optional and are not necessarily present because the condition may or may not happened. 
Regarding Claim 2, Cherng teaches the at least one heat pressure exchange member (e.g., 30) is provided as a plurality of heat pressure exchange members and the at least one secondary battery cell is provided as a plurality of secondary battery cells, wherein one of the plurality of heat pressure exchange members is interposed in a space between each of the plurality of secondary batteries, see e.g., abstract, paras. [0019]-[0028], and Fig. 1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm in view of Cherng et al. (US 2007/0292751), hereinafter Cherng.
Retarding Claim 2, Kerkamm teaches a rechargeable battery has one or multiple cells, see e.g., pare. [0021]. Kerkamm also teaches the heat pressure exchange member (3) may be situated in one or multiple housings 4 (para. [0035]) and the heat pressure exchange member (3) may be located in small interspaces of the battery (para. [0044]). However, Kerkamm does not explicitly show one of the plurality of heat pressure exchange members interposed in a space between each of the plurality of secondary batteries. However, such features would be obvious in view of Cherng. Cherng teaches plate shaped heat exchange members (30, which absorbs and releases heat) disposed to stand up in the space between a plurality of cells 20 arranged in a horizontal direction to stand up in the inner space of the module case (11, 12), see e.g., abstract, paras. [0019]-[0028], and Fig. 1-7. Cherng teaches the heat exchange members (heat absorbing bodies 30) between the cells absorb the heat released by the cells thereby extending the life of the battery by maintaining battery operation at a permitted operating temperature, para. [0008]. It would be obvious to one having ordinary skill in the art to place one of the heat pressure exchange members between a space of each of the plurality of secondary batteries, as claimed, to absorb heat released by the batteries, thereby helping extend battery life by maintaining battery module operation at a permitted operating temperature.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cherng in view of Choi et al. (US 2006/0063066), hereinafter Choi.
Regarding Claim 3, Cherng teaches plate shaped heat exchange members (e.g. 30) disposed to stand up in the space between the plurality of cells (20) arranged in a horizontal direction to stand up in the inner space (13) of the module case (11, 12). Cherng does not explicitly teach the batteries are pouch type. However, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Choi teaches heat exchange members (PCMs) in association with the outer surface of a pouch type battery cell results in prolonged service life and improved safety from the inhibition of temperature elevation, paras. [0001], and [0012]. It would be obvious to one having ordinary skill in the art the cells of Cherng are pouch type cells given pouch cells are a well known battery type and known to be combined with heat exchange members for improved service life. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm and Cherng in view of Choi et al. (US 2006/0063066), hereinafter Choi.
Regarding Claim 3, as detailed in the rejection of claim 2, the modification of Kerkamm with Cherng teaches plate shaped heat exchange members disposed to stand up in the space between the plurality of cells 20 arranged in a horizontal direction to stand up in the inner space of the module case. The combination does not explicitly teach the batteries are pouch type. However, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Choi teaches heat exchange members (PCMs) in association with the outer surface of a pouch type battery cell results in prolonged service life and improved safety from the inhibition of temperature elevation, paras. [0001], and [0012]. It would be obvious to one having ordinary skill in the art the cells of Kerkamm as modified by Cherng are pouch type cells given pouch cells are a well known battery type and known to be combined with heat exchange members for improved service life. 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm in view of Bai et al. (“Thermal management performances of PCM/water cooling-plate using for lithium-ion battery module based on non-uniform internal heat source”, Applied Thermal Engineering 126 (2017) 17–27; http://dx.doi.org/10.1016/j.applthermaleng.2017.07.141), hereinafter Bai.
Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “coated on” (claim 9). Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, examiner interprets the language such that the heat exchange unit is located on a least a surface of the body unit.
Regarding Claims 5-9, Kerkamm teaches the heat pressure exchange member (3) includes a heat exchange unit (3) made of a material that absorbs or releases heat depending on whether pressure is applied, (i.e., trigger, pulse, pressure waves, see e.g., paras. [0026]-[0028]). 
Kerkamm does not teach (i) the heat pressure exchange member includes a body unit made of a different material than the heat exchange unit and configured to support the heat exchange unit (claim 5), (ii) the body unit has a standing plate shape (claim 6), (iii) the heat exchange unit has a standing plate shape and a lower end of the heat exchange unit is coupled to an upper end of the body unit (claim 7), (iv) the body unit is located at an outer circumference of the heat exchange unit and configured to surround the heat exchange unit (claim 8), and (v) the heat exchange unit is coated on at least a portion of a surface of the body unit.
Bai teaches combining PCM’s with various thermal conductivity structures (i.e., copper metal saturated with PCM, a cooling plate, etc.) between batteries to improve cooling effects, thereby preventing thermal runaway, see e.g., pg. 18-19. Bai teaches a heat exchange unit (PCM) has a standing plate shape, and a lower end of the heat exchange unit (PCM) is coupled to an upper end of a standing plate shape body unit (e.g., cooling plate, see e.g., Fig. 1); the body unit (i.e., cooling plate) is made from a different material (aluminum) than the heat exchange unit (PCM). Bai teaches the body unit (e.g., cooling plate) is located at an outer circumference of the heat exchange unit (PCM) and surrounds the heat exchange unit, and the heat exchange unit (PCM) is located on at least a portion of a surface of the body unit (e.g., cooling plate).
It would be obvious to one having ordinary skill in the art to include a body unit in combination with the PCM material of Kerkamm to improve cooling effects of the battery, as suggested by Bai.

Claims 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cherng in view of Wayne et al. (WO 2011/146919), hereinafter Wayne.
Regarding Claim 5, Cherng teaches the heat pressure exchange member (e.g., 30) includes a heat exchange unit (e.g., PCM) made of a material that absorbs and releases heat, see e.g., abstract. Cherng does not teach a body unit made of a material different from the heat exchange unit that supports the heat exchange unit. However, Wayne teaches a heat exchange member includes a heat exchange unit (36, which includes a PCM, see e.g., para. [00125]) and a body unit (34, 152) made of a different material (e.g., aluminum, see e.g., para. [00105]) configured to support the heat exchange unit (36), see e.g., Figs.3 and 32-33; the combination of the body unit with the heat exchange unit maintains optimal battery temperatures, thereby promoting peak performance and long life, para. [0005]-[0006]. It would be obvious to one having ordinary skill in the art to include a body unit in combination with the heat exchange unit of Cherng to maintain optimal battery temperature, thereby promoting peak performance and long life, as suggested by Wayne. 
Regarding Claim 8, Cherng is modified with Wayne to teach a body unit (e.g., 152 in Fig. 33 of Wayne) in combination with a heat exchange unit of Cherng (e.g., 30). Specifically, Fig. 33 of Wayne suggests the association of a body unit (heat sink 152) with a heat exchange unit (36). The modification of Cherng with Wayne suggests the body unit (e.g., 152 of Wayne) is located at an outer circumference of the heat exchange unit and surrounds the heat exchange unit.
Regarding Claim 9, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “coated on”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. In this case, Cherng is modified with Wayne to teach a heat sink (e.g., 152 in Figs. 33 of Wayne) in combination with the heat exchange unit (e.g., 30 of Cherng); the modification of Cherng with Wayne teaches the heat exchange unit rests on at least a portion of a surface of the body unit.
Regarding Claim 10, Cherng is modified with Wayne to teach a heat sink (e.g., 152 in Figs. 33 of Wayne) in combination with the heat exchange unit (e.g., 30 of Cherng). The modification of Cherng with Wayne teaches the heat exchange unit (e.g., 30, as shown in Fig. 7 of Cherng) protrudes further toward the secondary battery (20) than the body unit (i.e., heat sink), which is located at a bottom portion of the heat exchange unit as shown by Figs 32-33 of Wayne. 
Regarding Claims 11-12, Cherng teaches the heat exchange unit (i.e., 30) has portions with a different thickness in the at least one heat pressure exchange member, and least a portion of the heat exchange unit (i.e., 30) has a thickness gradually decreasing from a center portion of the at least one heat pressure exchange member to an edge portion thereof, see e.g., Figs. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cherng.
Regarding Claim 14, Cherng does not explicitly teach a vehicle comprising the battery module (10). However, Cherng teaches a plurality of cells are connected in series or in parallel to form a battery apparatus for supplying power for various different appliances. Since the battery apparatuses have low pollution that can comply with environmental protection requirements and can provide a high power current output, the battery apparatuses are used extensively in many electric appliances and equipment including electric tools, electric motorcycles and electric cars, para. [0004]. It would be obvious to one having ordinary skill in the art a vehicle comprises the battery module of Cherng because it can provide/supply high power current output while complying with environmental protection requirements. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm in view of Honda et al. (US 2017/0350659, of record), hereinafter Honda.
Regarding Claim 4, Kerkamm does not teach the PCM material of the heat pressure exchange member includes is a ceramic material that absorbs/retains heat and releases heat as a function of pressure. 
Kerkamm is concerned with the thermal management of a device; specifically, Kerkamm utilizes latent heat storage materials capable of absorbing/storing heat from the device (i.e., battery, see e.g., para. [0005]) and releasing heat as a function of pressure (i.e., pulses, triggers, compression, see e.g., paras. [0004], [0028]). Like Kerkamm, Honda is also concerned with the thermal management of a device; specifically, the temperature of the device is controlled using a heat absorbing/releasing material (i.e., a trititanium pentoxide ceramic, beta and lambda phases). As with the material of Kerkamm, the material of Honda absorbs heat and releases heat as a function of pressure. See e.g., paras. [0003]-[0013]. The use of a known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness; additionally, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2144, (C) and (F)). In view of the foregoing, it would be obvious to one having ordinary skill in the art the latent heat storage material of Kerkamm is trititanium pentoxide, a ceramic, to manage the temperature of the battery.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkamm and Bai in view of Honda et al. (US 2017/0350659, of record), hereinafter Honda.
Regarding Claims 15-17, Kerkamm does not teach the PCM material of the heat exchange unit is a ceramic material of trititanium pentoxide, specifically, lambda trititanium pentoxide. 
Kerkamm is concerned with the thermal management of a device; specifically, Kerkamm utilizes latent heat storage materials capable of storing heat (absorbing heat) from the device (i.e., battery, see e.g., para. [0005]) and releasing heat as a function of pressure (i.e., pulses, triggers, compression, see e.g., paras. [0004], [0028]). Like Kerkamm, Honda is also concerned with the thermal management of a device, specifically, the temperature of the device is controlled using a heat absorbing/releasing material (i.e., a trititanium pentoxide ceramic, beta and lambda phases). As with the material of Kerkamm, the material of Honda absorbs heat and releases heat as a function of pressure. See e.g., paras. [0003]-[0013]. The use of known a technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness; additionally, known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2144, (C) and (F)). In view of the foregoing, it would be obvious to one having ordinary skill in the art the latent heat storage material of Kerkamm is lambda trititanium pentoxide, a ceramic, to manage the temperature of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729